DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
Claims 14-18 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 14-18: In the preliminary amendment to the claims dated July 29, 2020, applicant added new claims 2-17.  In the amendment to the claims dated April 14, 2021, applicant added new claim 18.  It does not appear to the examiner that claims 14-18 are supported by the original disclosure.  Specifically, it does not appear to the examiner that the original disclosure shows that applicant was in possession of an R1 group that is a disulfide or the specifically recited disulfides, thiols, and thioethers.
Terminal Disclaimer
The terminal disclaimer dated April 14, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,550,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowed.  The following is a statement of reasons for the indication of allowable subject matter.  
The closest prior art of record is considered to be Takanori Matsuda et al., Synthesis of Pyrenes by Twofold Hydroarylation of 2,6-Dialkynylbiphenyls, 40 Chemistry Letters 40 (2011) (“Matsuda”) and WO 2011/138935 (“Uetani”).  The teachings of Matsuda and Uetani are discussed in the Office Action dated December 20, 2018, in parent application 15/558,978.  The examiner finds that absent improper hindsight nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compounds taught by Matsuda or Uetani to achieve the compound of claim 1 with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments in the remarks dated April 14, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 5-6 of the remarks, applicant argues that the written description rejection of claims 2, 9, 10, and 14-17 should be withdrawn because the substituents recited by these claims are supported by the original disclosure.  The examiner has reviewed and fully considered applicant’s arguments and the passages referred to by applicant.  
The examiner agrees with applicant that the amino and alkynyl substituents of claims 2 and 9 are supported by the original disclosure for the reasons given by applicant.  Accordingly, the written description rejections of claims 2, 9, and 10 are withdrawn.  
However, the examiner is not persuaded that the general disulfide and the particular disulfides, thiols, thioethers recited by claims 14-18 are supported by the original disclosure.  Applicant points to sections of the original disclosure indicating that the R1 group may be a “heteroaliphatic” group and that a heteroaliphatic group includes an aliphatic group containing one to five heteroatoms which include sulfur and sulfur in oxidized form.  Applicant also points to a section of the specification which suggests that the group can be a thiol or thioether, generally.  The heteroaliphatic group, thiol, and thioether terms that applicant points to encompass a vast genus that does not appear to support the specific species set forth in claims 14-18.  New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement.  See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus); MPEP § 2163(I)(B).  In the present case, the description of a broad genus of heteroaliphatic groups, thiols, and thioethers that appears in the specification does not provide sufficient support, in the examiner’s view, to demonstrate that applicant was in possession of a disulfide group or the specific disulfides, thiols, and thioethers recited by claims 14-18.
B) At page 6 of the remarks, applicant argues that the rejection of the claims as indefinite should be withdrawn because the meaning of the dotted lines used in the claims would be clear to one of ordinary skill in the art.  The examiner has considered applicant’s argument and finds them persuasive for the reasons given by applicant.  The indefinitness rejection is withdrawn.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767